Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Second Amendment” or this “Amendment”) is entered into as of March 8, 2016, by
and among HERCULES FUNDING II LLC, a Delaware limited liability company
(“Borrower”), the lenders identified on the signature page hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders (in such capacity, “Agent”), with reference to the
following facts, which shall be construed as part of this Second Amendment:

RECITALS

A. Borrower, Lenders and Agent have entered into that certain Amended and
Restated Loan and Security Agreement dated as of June 29, 2015, as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of December 16, 2015 (as amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which
Lenders and Agent are providing financial accommodations to or for the benefit
of Borrower upon the terms and conditions contained therein. Unless otherwise
defined herein, capitalized terms or matters of construction defined or
established in the Loan Agreement shall be applied herein as defined or
established therein.

B. Borrower, Lenders and Agent have agreed to enter into this Second Amendment
in order to add AloStar Bank of Commerce as a Lender, to increase the amount of
the aggregate Commitments and Maximum Revolver Amount under the Loan Agreement,
and to amend certain other provisions of the Loan Agreement.

C. Immediately prior to the effectiveness of this Second Amendment, Wells Fargo
Capital Finance, LLC is the sole Lender under the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

1. Ratification of Existing Loan Documents. Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Second Amendment.

 

- 1 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

2.1 Addition of New Definitions. Section 1.1 of the Loan Agreement is amended by
adding in appropriate alphabetical order the following new definitions:

“Second Amendment” means the Second Amendment to Amended and Restated Loan and
Security Agreement, dated as of March 8, 2016, by and among Lenders, Agent and
Borrower.

“Second Amendment Closing Date” means March 8, 2016.

“unfunded commitments of Borrower” means, as of any date, all unfunded
commitments of Borrower, excluding those unfunded commitments that require the
Account Debtor’s achievement of a milestone or other funding hurdle that has not
been met as of such date.

2.2 Amendment to Concentration Limits in Definition of Eligible Notes
Receivable. Section 1.1 of the Loan Agreement is amended by deleting the
existing text of Concentration Limit (1) in the definition of “Eligible Notes
Receivable” and replacing it with the following amended and restated version
thereof:

(1) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
that have been materially modified in accordance with Borrower’s Required
Procedures, that exceeds ten percent (10%) of the Preliminary Eligible Notes
Receivable Balance at such time; provided, however, that whether an Eligible
Notes Receivable has been “materially modified” shall be determined by Agent in
its Permitted Discretion;

2.3 Amendment to Definition of Interest Coverage Ratio. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “Interest
Coverage Ratio” and replacing it with the following amended and restated version
thereof:

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (i) Net Investment Income for such period, plus interest expense
(including unused line fees), plus depreciation and amortization (excluding
amortization of issuance costs and financing fees), plus non-cash extraordinary
losses, and minus non-cash extraordinary gains, in each case determined in
accordance with GAAP, to (ii) total interest expense (including unused line
fees) to the extent paid or required to be paid during such period, in each case
determined for such Person.

2.4 Revised Version of Schedule C-1 to Reflect Additional Commitment of New
Lender. Schedule C-1 of the Loan Agreement is amended by deleting the existing
version thereof and replacing it with the amended and restated version attached
as Exhibit A to this First Amendment.

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

3. Conditions Precedent. Notwithstanding any other provision of this Second
Amendment, this Second Amendment shall be of no force or effect, and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

3.1 Receipt of Executed Second Amendment. Agent shall have received this Second
Amendment, duly executed by Borrower, each Lender, and Agent;

3.2 Agent’s Receipt of Fees Due Under the Fee Letter in Connection with Second
Amendment. Agent shall have received from Borrower the additional fees that are
due and payable to Agent under the Fee Letter based upon the closing of this
Second Amendment, which fees shall be fully-earned on the Second Amendment
Closing Date;

3.3 Agent’s Receipt of Closing Fee Due to New Lender in Connection with Second
Amendment. Agent shall have received from Borrower for the account of AloStar
Bank of Commerce the $50,000 closing fee that is due and payable to AloStar Bank
of Commerce upon the closing of this Second Amendment, which fee shall be
fully-earned by AloStar Bank of Commerce on the Second Amendment Closing Date
and shall be forwarded by Agent to AloStar Bank of Commerce no later than one
(1) Business Day after Agent’s receipt of the payment due from AloStar Bank of
Commerce in connection with the initial Settlement reflecting the Commitment of
AloStar Bank of Commerce; and

3.4 No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.

4. Representations and Warranties Regarding Loan Agreement. Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement were true and correct in all material respects when made and are
true and correct in all material respects as of the Second Amendment Closing
Date, except to the extent that (a) a particular representation or warranty by
its terms expressly applies only to an earlier date, in which case such
representation or warranty was true and correct as of such earlier date, or
(b) Borrower has previously advised Agent in writing as contemplated under the
Loan Agreement. Borrower hereby further represents and warrants that no event
has occurred and is continuing, or would result from the transactions
contemplated under this Second Amendment, that constitutes or would constitute a
Default or an Event of Default.

5. Miscellaneous.

5.1 Headings. The various headings of this Second Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Second Amendment or any provisions hereof.

5.2 Counterparts. This Second Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Second Amendment by either
(i) facsimile transmission or (ii) electronic transmission in either Tagged
Image Format Files (TIFF) or Portable Document Format (PDF), shall be effective
as delivery of a manually executed counterpart thereof.

5.3 Interpretation. No provision of this Second Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

5.4 Complete Agreement. This Second Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

5.5 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Effect. Upon the effectiveness of this Second Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

5.7 Conflict of Terms. In the event of any inconsistency between the provisions
of this Second Amendment and any provision of the Loan Agreement, the terms and
provisions of this Second Amendment shall govern and control.

5.8 No Novation or Waiver. Except as specifically set forth in this Second
Amendment, the execution, delivery and effectiveness of this Second Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Amended and Restated Loan and Security Agreement as of the day and year first
above written.

 

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

By:   /s/ Ben Bang Name:   Ben Bang Title:   Secretary

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and a Lender

By:   /s/ Jeff Carbery Name:   Jeff Carbery Title:   Region Credit Manager

ALOSTAR BANK OF COMMERCE,

as a Lender

By:   /s/ Eddie Carpenter Name:   Eddie Carpenter Title:   Director

 

- 5 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A

to

Second Amendment to Amended and Restated Loan and Security Agreement

Schedule C-1

Commitments

(as of Second Amendment Closing Date)

 

Lender

  

Commitment

 

Wells Fargo Capital Finance, LLC

   $ 75,000,000   

AloStar Bank of Commerce

   $ 20,000,000   

Total for All Lenders

   $ 95,000,000   

 

- 6 -